DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 05/21/2019. Claims 3-6 and 10-12 have been amended. Claim 7 has been canceled. New claim 14 has been added. Claims 1-6 and 8-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 05/21/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a drive unit, an auxiliary unit in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 6 recites “A non-transitory machine-readable storage medium storing a computer program, which is adapted configured to execute the method” but fails to recite a required hardware element. During examination, the claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a system that fails to recite a required hardware element covers software per se. 
Software is not a "process", a "machine", a manufacture", or a "composition of matter" as defined in 35 U.S.C. 101. 
Accordingly, the recited "system" is not a "process", a "machine", a "manufacture", or a "composition of matter" as defined in 35 U.S.C 101 and claim 6 fails to recite statutory subject matter as defined in 35 U.S.C 101. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerhard et al. (DE102006045403A).
Regarding claims 1 and 8, Gerhard (Fig. 1) discloses a method for reserve driving of a vehicle, wherein the vehicle comprises a drive unit, an auxiliary unit (24 Compressor of an air conditioning system) having a drive associated with the auxiliary unit and at least one wheel (see paragraph [0011] “… such a solution allows that when an internal combustion engine is used as the vehicle drive motor, the second motor is used directly to start the vehicle drive motor …”), wherein the wheel is adapted to roll on the ground at least during reserve driving of the vehicle (see paragraph [0027] “The embodiment of FIG. 1 is used to drive a vehicle”, having the steps: detection of a failure of the drive unit (see paragraph [0011] “On the other hand, in the event of a failure of the vehicle drive motor, the second motor can be used to drive the vehicle in an emergency mode”); connection of the drive of the auxiliary unit (24 Compressor of an air conditioning system) to the wheel; operation of the drive of the auxiliary unit for reserve driving of the vehicle (see paragraph [0014] the compressor of the air conditioning system, the oil pump, the water pump, a power steering pump, a hydraulic pump, a mechanical charger or the alternator.
Regarding claim 2, Gerhard (Fig. 1) discloses wherein the drive unit is an internal combustion engine, a first hydrostatic drive or an electric drive motor (see paragraph [0021] “Reference number 10 denotes an internal combustion engine known per se, for example a reciprocating piston engine. Its output shaft is formed by a crankshaft 12 which is connected to a gear unit 14 in a manner known per se. The output of the transmission 14 is connected to the drive wheels of the motor vehicle”).
Regarding claim 3, Gerhard (Fig. 1) discloses wherein the drive of the auxiliary unit (420) is a second hydrostatic drive (see paragraph [0021] “Reference number 10 denotes an internal combustion engine known per se, for example a reciprocating piston engine. Its output shaft is formed by a crankshaft 12 which is connected to a gear unit 14 in a manner known per se. The output of the transmission 14 is connected to the drive wheels of the motor”).
Regarding claim 4, Gerhard (Fig. 1) discloses wherein a failure of the drive unit prevents driving of the vehicle with the drive unit (see paragraph [0011] “On the other hand, in the event of a failure of the vehicle drive motor, the second motor can be used to drive the vehicle in an emergency mode”).

Regarding claim 5, Gerhard (Fig. 1) discloses wherein the method comprises an additional step: at least partial separation of the drive of the auxiliary unit from the auxiliary unit see paragraph [0011] “… such a solution allows that when an internal combustion engine is used as the vehicle drive motor, the second motor is used directly to start the vehicle drive motor …”).

Regarding claim 6, Gerhard (Fig. 1) discloses a non-transitory machine-readable storage medium storing a computer program, which is configured to execute the method as claimed in claim l (see paragraph [0011] “… such a solution allows that when an internal combustion engine is used as the vehicle drive motor, the second motor is used directly to start the vehicle drive motor …”).

 Regarding claim 9, Gerhard (Fig. 1) discloses wherein the driven auxiliary unit is an electric air-conditioning compressor and the drive of the air-conditioning compressor is an electric motor (see paragraph [0022] “the compressor 24 of an air conditioning system, the alternator 26, the oil pump 28, the hydraulic pump 30 or a mechanical supercharger (for example a Roots compressor) 32. Of course, other or additional units can also be provided”).
Regarding claim 10, Gerhard (Fig. 1) discloses having a coupling device for coupling the drive of the auxiliary unit to the wheel (see paragraph [0025] “In addition, a releasable coupling (not shown) can be provided for decoupling the connection between the deflection roller 40 and the output shaft 12 of the internal combustion engine 10”).
Regarding claim 11, Gerhard (Fig. 1) discloses having a separating device for the at least partial separation of the drive of the auxiliary unit from the auxiliary unit (see paragraph [0026] “Of course, the individual units 24 to 32 can also be provided so that they can be mechanically decoupled from the output shaft 22 of the Stirling engine 20 in order to be able to selectively select which units are to be operated by the Stirling engine 20”).
Regarding claim 12, Gerhard (Fig. 1) discloses a drive train having a device as claimed in claim 8 (see paragraph [0026] “Of course, the individual units 24 to 32 can also be provided so that they can be mechanically decoupled from the output shaft 22 of the Stirling engine 20 in order to be able to selectively select which units are to be operated by the Stirling engine 20”).
Regarding claim 13, Gerhard (Fig. 1) discloses a vehicle having a drive train as claimed in claim 12 (see paragraph [0026] “Of course, the individual units 24 to 32 can also be provided so that they can be mechanically decoupled from the output shaft 22 of the Stirling engine 20 in order to be able to selectively select which units are to be operated by the Stirling engine 20”).
Regarding claim 14, Gerhard (Fig. 1) discloses wherein the drive of the auxiliary unit is an electric motor (see paragraph [0022] “the compressor 24 of an air conditioning system, the alternator 26, the oil pump 28, the hydraulic pump 30 or a mechanical supercharger (for example a Roots compressor) 32. Of course, other or additional units can also be provided”) and at least ¶ [0026].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (DE102006045403A) in view of GRIESMEIER (DE102010031156 A1).
Regarding claim 3, Gerhard (Fig. 1) discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the drive of the auxiliary unit is a second hydrostatic drive. However, GRIESMEIER teaches wherein the drive of the auxiliary unit is a second hydrostatic drive (see paragraph [0015] “The drive train also has a second electrical machine 5 as an auxiliary drive for an auxiliary unit, such as an air conditioning compressor 6”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gerhard to include the drive of the auxiliary unit is a second hydrostatic drive, as taught by GRIESMEIER in order to improve degree of efficiency over the entire driving range.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663